United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1942
Issued: February 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 21, 2012 appellant filed a timely appeal from April 16 and August 27,
2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for wage-loss
compensation from September 23, 2005 through February 23, 2007.
On appeal, appellant contends that the medical evidence establishes that she was unable
to work during the claimed period.
FACTUAL HISTORY
This case has previously been before the Board. In a September 30, 2011 decision, the
Board affirmed OWCP’s October 12, 2010 decision denying appellant’s claim for compensation
1

5 U.S.C. § 8101 et seq.

for the period September 23, 2005 to February 23, 2007.2 OWCP accepted appellant’s March 8,
2007 occupational disease claim for sprains of the cervical and lumbar spines, aggravation of
degenerative cervical and lumbosacral intervertebral disc disease and cervical subluxation. In a
decision dated May 3, 2011, the Board reversed OWCP’s May 25, 2010 decision terminating
appellant’s compensation and schedule award benefits for refusing an offer of suitable
employment, due to an unresolved conflict in medical opinion.3 The facts and the law contained
in the Board’s prior decisions are incorporated herein by reference. Relevant facts are discussed
below.
On August 25, 2011 OWCP referred appellant to Dr. Dennis Foster, a Board-certified
orthopedic surgeon, for a second-opinion examination regarding her work capacity relative to her
lumbar and neck condition. In an October 3, 2011 report, Dr. Foster opined that the overall
degenerative condition of her neck and lower back conditions would prevent her from working
eight hours per day and that she was unable to return to work as a mail processor. He further
opined, however, that her accepted injuries had resolved.
Appellant submitted a November 3, 2011 report from Dr. Gerald Snider, a Boardcertified family practitioner, who noted that appellant was originally injured in September 2005
when she began having marked low back and recurring neck pain. Dr. Snider diagnosed
degenerative disc disease of the lumbar and cervical spine due to cumulative work trauma. He
stated:
“Given the nature of her condition and the fact that it continually deteriorated
and was consistently aggravated at that time, I believe that it is plausible that
she would have suffered from intermittent periods of being totally disabled
from September 28, 2005 to February 23, 2007.”
On December 19, 2011 Dr. Snider agreed with Dr. Foster that appellant could work up to
four hours per day with restrictions. He disagreed, however, that her accepted condition had
resolved.
On January 10, 2012 appellant requested reconsideration of OWCP’s October 12, 2010
decision, which was affirmed by the Board on September 30, 2011.
Appellant submitted a February 28, 2012 report from Dr. M. Stephen Wilson, an
orthopedic surgeon, who provided a history of injury and examination findings. Dr. Wilson
noted decreased range of motion and strength in all planes of the cervical and lumbar spine. He
diagnosed cervical spine sprain/strain; degeneration of cervical spine intervertebral discs; closed
dislocation of cervical spine vertebra; lumbar spine sprain/strain; and degeneration of lumbar
spine lumbosacral intervertebral discs. Dr. Wilson opined that appellant continued to experience
ongoing pain, weakness and instability in her cervical and lumbar spine due to her accepted
injury. He recommended MRI scan studies of the cervical and lumbar spine to further assess her
injury and evaluation by a Board-certified orthopedic specialist. Dr. Wilson agreed with
Dr. Foster’s opinion that appellant was unable to work in her date-of-injury job or any other

2

Docket No. 11-756 (issued September 30, 2011).

3

Docket No. 10-1785 (issued May 3, 2011).

2

gainful employment. The record contains a March 6, 2012 report of a follow-up examination by
Dr. Wilson.
By decision dated April 16, 2012, OWCP denied modification of its October 12, 2010
decision. It found that the medical evidence of record lacked objective findings and rationale to
support appellant’s claim for disability.
On August 1, 2012 appellant again requested reconsideration. She submitted follow-up
reports from Dr. Wilson for the period April 3 through July 10, 2012.
In his June 5, 2012 report, Dr. Wilson provided a history of injury and treatment. He
noted that Dr. Daren Kirk, a chiropractor, had initially evaluated appellant on September 27,
2005, with complaints of chronic neck and low back pain. Although she was placed on lightduty status, she was unable to perform her duties on a routine basis due to the physically
demanding requirements of her job and the repetitive nature of her work-related duties.
Dr. Wilson noted that appellant had been treated by Dr. Snider, who opined that she was unable
to work from September 28, 2005 through February 23, 2007. He stated that, at the time of his
February 28, 2012 evaluation, appellant continued to experience pain in her neck and low back,
which was exacerbated with physical activity involving lifting bending, twisting and sitting or
standing in a static position for prolonged periods. Dr. Snider opined that appellant missed a
substantial amount of work from September 27, 2005 through February 24, 2007 for which she
should be reimbursed. As seen on her work forms, appellant attempted to return to work
multiple times but was unable to sustain and endure the physical demands of her work-related
duties. She was actively receiving treatment during that time, and was placed on light-duty
restrictions which could not be accommodated.
By decision dated August 27, 2012, OWCP denied modification of its prior decisions,
finding that the medical evidence was insufficient to establish that appellant was disabled from
September 23, 2005 through February 23, 2007.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.5 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.6 The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.

4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, supra note 4. See also David H. Goss, 32 ECAB 24 (1980).

6

See Edward H. Horton, 41 ECAB 301 (1989).

3

To do so, would essentially allow an employee to self-certify their disability and entitlement to
compensation.7
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.8 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant,9 must be one of reasonable medical certainty10 and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.11
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.12 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.13
ANALYSIS
In its September 30, 2011 decision, the Board affirmed OWCP’s October 12, 2010
decision denying appellant’s claim for compensation for the period September 23, 2005 to
February 23, 2007, finding that there was no medical evidence of record establishing that she
was totally disabled from work during the claimed period. As noted, the findings of the Board in
its September 30, 2011 decision remain the law of this case.14 Appellant had the burden to
establish that she was totally disabled from September 23, 2005 to February 23, 2007 due to her
accepted condition.15 The reports of her physicians do not provide a rationalized medical

7

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

See Viola Stanko, claiming as widow of Charles Stanko, 56 ECAB 436 (2005); see also Naomi A. Lilly, 10
ECAB 560, 572-73 (1959).
9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

See Morris Scanlon, 11 ECAB 384, 385 (1960).

11

See William E. Enright, 31 ECAB 426, 430 (1980).

12

20 C.F.R. § 10.5(f).

13

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

14

The Board has final authority to determine questions of law and fact. Its determinations are binding upon
OWCP and must, of necessity, be so accepted and acted upon by the Director of OWCP. Otherwise, there could be
no finality of decisions; the whole appeals procedure would be nullified and questions would remain moot. Anthony
Greco, 3 ECAB 84, 85 (1949).
15

See Amelia S. Jefferson, supra note 4.

4

opinion finding her disabled for work during the claimed period. The Board finds, therefore, that
the medical evidence submitted is insufficient to meet appellant’s burden of proof.16
Medical evidence submitted by appellant subsequent to OWCP’s October 12, 2010
decision included an October 3, 2011 second-opinion report from Dr. Foster, which found that,
although appellant’s cervical and back conditions would prevent her from working eight hours
per day, she was unable to return to work as a mail processor. Dr. Foster also opined, however,
that her accepted injuries had resolved. Dr. Foster’s report, which addressed appellant’s current
ability to work, was not designed to, and did not address the issue of her disability during the
claimed period. Therefore, it is not relevant to the issue at hand and is if limited probative value.
In a November 3, 2011 report, Dr. Snider diagnosed degenerative disc disease of the
lumbar and cervical spine due to cumulative work trauma. He opined that it was plausible that
appellant would have suffered from intermittent periods of being totally disabled from
September 28, 2005 to February 23, 2007, given the nature of her condition and the fact that it
continually deteriorated and was consistently aggravated at that time. Dr. Snider’s speculative
statement regarding appellant’s alleged disability during unidentified periods, without references
to specific dates, supported by probative, reliable medical opinion evidence, is insufficient to
establish appellant’s claim.17 His December 19, 2011 report did not address the claimed period
of disability. Therefore, it is irrelevant to the issue at hand.
Reports from Dr. Wilson are also insufficient to establish appellant’s claim. On
February 28, 2012 Dr. Wilson provided a diagnosis and examination findings and opined that
appellant continued to experience ongoing pain, weakness, and instability in her cervical and
lumbar spine due to her accepted injury. He agreed with Dr. Foster’s opinion that appellant was
unable to work in her date-of-injury job or any other gainful employment. He did not, however,
provide an opinion as to whether appellant was disabled from the period September 23, 2005 to
February 23, 2007. Therefore, the report does not support appellant’s claim.
In his June 5, 2012 report, Dr. Wilson opined that appellant missed a substantial amount
of work from September 27, 2005 through February 24, 2007 for which she should be
reimbursed. Referencing her work forms, he concluded that appellant had attempted to return to
work multiple times but was unable to sustain and endure the physical demands of her workrelated duties. Dr. Wilson stated that she was actively receiving treatment during that time, and
was placed on light-duty restrictions which could not be accommodated. He did not explain,
however, how appellant’s accepted cervical and lumbar conditions were responsible for her
claimed disability. A medical opinion that is not fortified by rationale is of diminished probative
value,18 nor did he identify specific dates on which appellant was allegedly disabled. The Board
will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so,
would essentially allow an employee to self-certify their disability and entitlement to

16

Alfredo Rodriguez, 47 ECAB 437 (1996).

17

See notes 6 through 8 and accompanying text.

18

Cecilia M. Corley, 56 ECAB 662 (2005).

5

compensation.19 Follow-up reports from Dr. Wilson, which do not address appellant’s ability to
work during the claimed period, are irrelevant and insufficient to establish her claim.
Because appellant has not submitted any probative medical opinion evidence to show that
she was disabled for the period September 23, 2005 through February 23, 2007 as a result of her
accepted employment injury, the Board finds that OWCP properly denied her claim for wageloss compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to the OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled for work and
entitled to wage-loss compensation for the period September 23, 2005 through
February 23, 2007.
ORDER
IT IS HEREBY ORDERED THAT the August 27 and April 16, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

19

See William A. Archer, supra note 7; Fereidoon Kharabi, 52 ECAB 291 (2001).

6

